THE THIRTEENTH COURT OF APPEALS

                                   13-13-00621-CR


                                    Gerardo Cano
                                          v.
                                  The State of Texas


                                  On Appeal from the
                     390th District Court of Travis County, Texas
                        Trial Cause Nos. D-1-DC-13-202481


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered these causes on

appeal, concludes the appeals should be dismissed. The Court orders these appeals

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 23, 2014